JOINT VENTURE AGREEMENT

DATE:  August 24, 2004

PARTIES:

Trans Max Technologies, Inc.
7473 West Lake Mead Boulevard,
Las Vegas, Nevada 89128

ADAPTIVE PROPULSION SYSTEMS, LLC
16633 Ventura Blvd.
Sixth Floor
Encino, CA 91436

This Agreement is made this 24th day of August, 2004, to be effective August 24,
2004, by and between Trans Max Technologies, Inc. (hereinafter Trans Max) and
Adaptive Propulsion Systems, LLC (hereinafter Adaptive) for the development,
production and marketing of vehicular Water Air Machines (WAM) in various
locations worldwide.

Recitals

Trans Max, a Nevada corporation, is primarily engaged in developing water
production technology.

Adaptive is seeking water production technologies for potential military use.   

Trans Max is seeking to market its water producing technologies (hereinafter the
Technology) for potential commercial uses.

Adaptive and Trans Max are desirous of entering into a relationship by way of
this Joint Venture Agreement wherein Adaptive will assist Trans Max in the
improvement, marketing and sales of Trans Max’s invention (hereinafter WAM) for
military and commercial uses.

All of the above recitals are hereby made an integral part of this Agreement and
shall have substantive effect in interpreting the provisions of this Agreement.

Terms and Conditions

Whereas, Adaptive represents that it possesses the skill and ability to use the
Technology to further develop WAM, build prototypes, test and upgrade WAM and
market it for military use, contemporaneously with Trans Max marketing the
technology for commercial non-military uses, and where it is deemed to the
mutual benefit of Adaptive and Trans Max to enter into this Agreement upon the
terms and conditions set forth.

now therefore, in consideration for the mutual covenants and promises herein
contained, the undersigned hereby agree to the following:

Relationship Between Adaptive and Trans Max

Adaptive will finance the further development of WAM (Water Air Machine),
including design for integration or retrofitting into military vehicles,
building one or more prototypes, testing and marketing WAM to the military of
the United States and the military of all NATO countries (hereinafter the
Military).

Adaptive will expend its best efforts to improve and optimize WAM performance
and its production including optimization of specifics such as, but not limited
to: process flow, heat capture, heat exchanger, water disinfection, improvement
and optimization of absorbent performance. 

Adaptive will develop and incorporate a security system for WAM to reduce the
risk of unauthorized reverse engineering.  This might include microprocessors,
memory, circuit boards or software that are “zero-ized” whenever they are
tampered with.

Adaptive will undertake modifications of WAM to allow for maximum promotion,
marketing and sales.

Trans Max ill grant Adaptive the exclusive right to use the Technology for the
Military. Trans Max will keep the exclusive rights to WAM, including any
patentable rights that may be developed by Adaptive.  Trans Max will retain
ownership of all of the technology, including upgrades, developments and
modifications by Adaptive.

Trans Max will retain the right to sell the Technology commercially for
non-military purposes. 

Trans Max shall receive twenty percent (20%) of the gross revenue from the sales
of WAM to the Military by Adaptive.  Adaptive shall receive five percent (5%) of
the gross revenue from commercial non-Military sales of WAM by Trans Max.

The terms of this Agreement shall last for a period of twenty (20) years unless
terminated by joint agreement of the Parties or pursuant to the terms of this
Agreement and will be renewable for additional twenty-year periods upon
agreement of the parties.  This Agreement and any renewals shall be exclusive.

Automatic renewal language to be inserted upon receipt of language from Adaptive
as briefly discussed with Adaptive President.  This will be essentially the same
language as used in the Adaptive - Aero Marine agreement.

Trans Max and Adaptive will use their best efforts to perform their duties and
responsibilities pursuant to this Agreement.

Trans Max will, within thirty (30) days of the execution of this Agreement,
provide to Adaptive the Technology, including all information, data, schematics,
files, etc. regarding WAM.

Adaptive will, within sixty (60) days of the execution of this Agreement,
present a plan of execution which includes a statement as to whether or not
Adaptive wishes to continue with the development of WAM.

Within ninety (90) days of the execution of this Agreement, Adaptive will make a
decision as to whether to continue with the development of WAM.  If not,
Adaptive will return to Trans Max the Technology and all of the data and
technology developed up to the point at which Adaptive ceases to be involved in
the development of WAM. Any technologies developed by this Joint Venture shall
belong solely to Trans Max.

If Adaptive desires to continue with the development of WAM, then in Adaptive’s
shop, and at Adaptive’s expense, Adaptive will design suitable military
applications; such military applications may also have commercial applications
that are to be exploited by Trans Max.  Adaptive will bring on at its expense
appropriately skilled engineers and managers, if not presently on staff, as full
time employees to help develop WAM as

well as eliciting further assistance from existing academia relationships as may
be required.  Adaptive shall be responsible for the organization and execution
of all the testing and marketing of WAM free of charge for Trans Max, while
working toward the development of systems for military vehicles and other
military related applications.

If Adaptive reaches a point where it is determined that the military application
of WAM will not work or is not feasible, Adaptive may terminate this Agreement
and there will be no liabilities between the parties, as long as all existing
and new intellectual property, technologies and information is returned to Trans
Max. 

Trans Max agrees not to release any publicity concerning any part of this
Agreement, other than press releases approved in advance by Adaptive.

Non-Competition

During the term of this Agreement, neither Adaptive nor Trans Max, nor any
person employed or engaged by Adaptive or Trans Max to fulfill its duties under
this Agreement, shall, directly or indirectly, compete with this Agreement in
the promotion, marketing, sales and production of Trans Max technology. The term
“indirectly,” as used above, includes acting as a paid or unpaid director,
officer, agent, employee of, or consultant to any enterprise, or acting as a
proprietor or an enterprise, or holding any direct or indirect participation in
any enterprise as an owner, partner, limited partner, joint venture, shareholder
or creditor. This provision shall not be construed to affect either parties
performance under this agreement. 

Neither Trans Max nor persons employed or engaged by Trans Max to fulfill its
duties under this Agreement shall, directly or indirectly, disclose or use at
any time, whether during the term of this Agreement or after its expiration or
termination, any confidential information, knowledge or data relating to
Adaptive’ business or the products, technology and process of which Trans Max or
its employees, agents or contractors become aware in the course of their
activities under this Agreement.  Such information, knowledge or data includes,
but is not limited to, client and customer lists, sale files or records, price
information, Product specifications, trademark files or records, and warranty
claims or reports, mailing lists and good will or other intangible property used
or useful in connection with the business of the company signing this
Agreement. 

Neither Adaptive nor persons employed or engaged by Adaptive to fulfill its
duties under this Agreement shall, directly or indirectly, disclose or use at
any time, whether during the term of this Agreement or after its expiration or
termination, any confidential information, knowledge or data relating to Trans
Max business or the products, technology and process of which Adaptive or its
employees, agents or contractors become aware in the course of their activities
under this Agreement.  Such information, knowledge or data includes, but is not
limited to, client and customer lists, sale files or records, price information,
Product specifications, trademark files or records, and warranty claims or
reports, mailing lists and good will or other intangible property used or useful
in connection with the business of the company signing this Agreement.

If, in any judicial proceeding, a court of competent jurisdiction shall refuse
to enforce any of the separate covenants deemed included in this Agreement, or
shall find that the term or geographic scope of one or more of the separate
covenants is unreasonably broad, the parties shall use their best good faith
efforts to attempt to agree on a valid provision which shall be a reasonable
substitute for the invalid provision.  The reasonableness of the substitute
provision shall be considered in light of the purpose of the covenants and the
reasonable interests of the parties signing this Agreement.  The substitute
provision, then the invalid or unreasonably broad provision shall be deemed
deleted or modified to the minimum extent necessary to permit enforcement.

Confidentiality:  Non-disclosure 

The parties understand that each party may have access to customer lists, credit
information, customer contracts, trade secrets, research data, drawings, product
specifications, warranty information, production processes, supply sources,
supply contracts, plans, models, sales data, cost, price and other financial
information, and other materials of the other party and its customers and
suppliers as they may exist from time to time.  The parties agree that such
information and materials are valuable and unique assets of each party’s
business and that disclosure of such items would be detrimental to the other
party.  Each party, therefore, agrees:

The parties will not at any time, or in any fashion, form or manner, either
directly or indirectly, divulge, disclose or communicate to any person, firm or
corporation in any manner whatsoever, any information of any kind, nature or
description concerning any matters affecting or relating to the business of the
other party, including without limiting the generality of foregoing the names of
any of its customers, the prices it obtains or has obtained or at which it sells
or has sold its products or at which it buys or has bought materials, components
or other supplies, the methods or processes of production or manufacture of its
products or any other information of, about or concerning the business of the
other party, its relations with its employees, and its manner of operation, its
plans, or other data of any kind, nature or description, the parties hereby
stipulating that as between them the same are important, material, confidential
and are trade secrets and gravely affect the effective and successful conduct of
the business of the other party and its goodwill, and that any breach of the
terms of this section is a material breach hereof.

During and after the term of this Agreement, not to take, without the written
consent of the other party, any notes, reports, calculations, plans, models,
sales data, papers, drawings, documents, contracts, customer and supplier lists,
diaries, phone information, trade secrets, research data, production processes,
product specifications, blueprints, correspondence, memoranda, or other written
records or materials belonging to the other party or in its possession.  Both
parties also covenant and warrant not to take any computer diskettes, magnetic
tapes or other storage media in any tangible form containing such information. 
Upon termination of this Agreement, each party shall immediately deliver all the
materials described in this paragraph to the other party.

Neither the receiving party nor any employee of the receiving party nor any
outside consultant to whom said items are disclosed shall be liable to the
disclosing party under this Agreement for use or disclosure to others of the
items or information pertaining thereto disclosed to any of them if the same:

Was published or in the public domain on or before the date of this Agreement or
at the time disclosed or used: or

Was known to or otherwise belonged to the receiving party on or before the date
of this Agreement: or

Is disclosed by the receiving party inadvertently despite the exercise of the
same degree of care as the receiving party takes to preserve its own proprietary
information: or

Is disclosed or used by the receiving party after three (3) years from the date
of this Agreement.

This non-disclosure and confidentiality covenant shall not affect Trans Max or
Adaptive or their assigns from making normal-course disclosures pursuant to SEC
regulations or from issuing press releases or from providing such information as
may be necessary to carry out the terms and conditions of this Agreement and the
obligations and duties contemplated thereunder.

Injunction.  Each party agrees that it would be difficult to measure damage to
the other party from any breach by either party of this section, and that
monetary damages are an inadequate remedy for such breach.  Accordingly, each
party agrees that if the other party shall breach the terms of this section, the
non-breaching party shall be entitled, in addition to all other remedies it may
have at law or in equity, to an injunction or other appropriate orders to
restrain such breach without showing or proving any actual damage sustained by
the breaching party.

Termination

Either party may terminate this Agreement upon the occurrence of any of the
following events. Termination may not occur until written notice has been give
to the other party and the party has been given sixty (60) days to cure the
breach:,

Either party’s failure to perform any of its obligations secured by this
Agreement.

Either party’s engaging in any practice with respect to the products, technology
and process which is determined to be an illegal or unfair trade practice in
violation of any applicable federal, state, provincial or local law, or, which
in the opinion of counsel to a party, is an illegal or unfair trade practice in
violation of any applicable federal, state, provincial or local law for a period
of twenty (20) days after Adaptive has notice of said violation;

Either party’s falsification of any records or reports provided to the other
party;

Either party’s failure to act in good faith and in a commercially reasonable
manner in connection with its obligations under this Agreement;

Either party’s loss through failure to renew or because of suspension,
cancellation or revocation for a period of fifteen (15) days or more, of any
Federal, state or local license required by law and necessary in carrying out
the provisions of this Agreement. 

Any change in Adaptive’ active management, which change, in the opinion of Trans
Max, will have a material adverse effect on Trans Max’s ability to market and
promote the products. 

Any change in Trans Max’s active management, which change, in the opinion of
Adaptive, will have a material adverse effect on Adaptive’ ability to market and
promote the products.

In the event of termination, the parties may still assert any other remedies
against the other that they would have had in the event of a breach of this
Agreement.

After the expiration of this Agreement, or termination of this Agreement in
accordance with this Section 4, neither party shall have any other rights or
obligations in respect of each other except that any such expiration or
termination shall be without prejudice to the rights and obligations of the
parties in respect to the prospects already leased or developed.

Disputes; Provisions for Arbitration 

The parties hereto agree that any dispute shall be arbitrated under the rules of
the American Arbitration Association.

Specific Performance 

The parties understand and agree that the subject matter and mutual commitments
set forth in this Agreement are unique and, for that reason among others, the
respective parties will be irreparably damaged in the event that this Agreement
is not specifically enforced.  Accordingly, in the event of any breach or
default in this Agreement or any of its terms or provisions hereof by any party
hereto, the other party hereto shall have the right to demand and have specific
performance of this Agreement.

Binding Effect

Except as otherwise expressly provided in this Agreement, this Agreement shall
be binding upon and shall inure to the benefit of the parties to this Agreement
and their heirs, personal representatives, successors and assigns.  Each party
to this Agreement covenants that he will execute such reasonable documents and
perform such reasonable acts as may be required from time to time to carry out
the terms and conditions of this Agreement.

Governing Law 

This Agreement shall be governed by and interpreted by the laws of the State of
Nevada.

Force Majeure 

Adaptive shall use its best efforts to fill orders promptly and to meet
requested dates of shipment.  Adaptive shall not be liable for delays in
delivery or failure to manufacture due to causes beyond its reasonable control,
such as acts of God, acts of Trans Max, acts of civil or military authorities,
terrorism, fires, strikes, floods, wars, riots and other causes of any similar
nature.  Upon the occurrence of a force majeure event, Adaptive shall be excused
from any further performance or observance of any such affected obligation for
as long as such circumstances prevail and Adaptive continues to attempt to
recommence performance to the greatest extent possible without delay.

Notices

All notices provided for by this Agreement shall be made in writing by
delivering personally or by mailing of such notice to the parties hereon,
registered or certified mail, postage prepaid, at the following addresses or at
such other addresses designated in writing by one party to the other:

Adaptive:                      16633 Ventura Blvd
                                     Sixth Floor
                                     Encino, CA 91436

Trans Max:                   7473 West Lake Mead Boulevard,
                                     Las Vegas, Nevada 89128

And

                                      Richard E. Fowlks
                                      Attorney at Law
                                      1607 NE 41st Avenue
                                      Portland, OR  97232

Attorney’s Fees 

In the event an action shall be brought by any party hereto to enforce the terms
referred to in this Agreement, or any controversy arising therefrom, the
prevailing party in each suit shall be entitled to the payment of reasonable
attorney’s fees which shall be fixed by the court or the arbitrator.

Remedies 

The parties hereto agree and acknowledge that the obligations of the parties
described in this Agreement herein are of a unique and special nature and the
aggrieved party will not have an adequate remedy at law in the event of failure
of a party to abide by such terms and conditions nor will money damages
adequately compensate for such injury.  It is, therefore, agreed between the
parties that for any violation by the other party of the terms and conditions of
this Agreement, a restraining order or an injunction may be issued or a decree
of specific performance be ordered by court of equity, in addition to any other
right or remedies which the parties may have at law or in equity.

Subject Headings 

The subject headings of the paragraphs and subparagraphs of this Agreement are
included solely for the purpose of convenience only, and shall not affect the
construction or interpretation of any of the provisions of this Agreement.

Amendments 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by the parties hereto.

Personal Nature of Agreement; Limitations on Assignment 

The benefits of this Agreement may be assigned to an entity or entities which
are owned and/or controlled by one or more of the parties hereto.  However, this
Agreement is made on a personal level among the parties and each party agrees
that, on an individual basis, there will be no substitution or authorization of
a third party to become a party to this Agreement or to perform services on
behalf of the other party except with the prior written agreement and
authorization of all parties to this Agreement.  The parties are very
comfortable with their relationship with each other but neither party wants to
become involved with a third party without first receiving written notice and
giving their prior written consent thereto.

Entire Agreement and Waiver 

This Agreement contains the entire Agreement between the parties hereto, and
supersedes all prior and contemporaneous agreements, arrangements, negotiations
and understandings between the parties hereto relating to the subject matter
hereof.  There are no other understandings, statements, promises or inducements,
oral or otherwise, contrary to the terms of this Agreement.  There are no
representations, covenants or conditions, express or implied, whether by statute
or otherwise, other than as set forth herein by any party hereto.  No
supplement, modification or termination of any term or condition shall be
binding unless executed in writing by the parties to be bound thereby.  No
waiver of any term, provision or condition of this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be or shall
constitute a continuing waiver, and no waiver shall be binding unless executed
in writing by the party making the waiver.

Representation of Authority to Execute Agreement 

Each party to this Agreement represents that he has full power and authority to
execute this Agreement and that the execution of this Agreement is not contrary
to any existing security agreement or obligation of the undersigned.

Counterparts 

This Agreement may be executed under one or more counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.

Additional Documents 

Both parties agree to execute any additional documents or agreements
contemplated by this Agreement or required hereunder.

IN WITNESS WHEREOF, the parties hereto have entered into and caused this
Agreement to be executed by persons duly authorized.

Adaptive Propulsion Systems, LLC.                       Trans Max Technologies,
Inc.

By: /s/William F. Silhan                
                           By:/s/Raymond Brouzes    ______
          William F. Silhan,
President                                    Raymond Brouzes, President

        Dated:  August 24, 2004                                       Dated: 
August 24, 2004

 